Citation Nr: 9929070	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left leg 
tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 14 to 
June 23, 1991.  In addition, he had prior inactive duty for 
training from February 7 to July 13, 1989 as a member of a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the RO 
that denied a claim of entitlement to service connection for 
residuals of a left leg tumor.  Previously, this case was 
before the Board in September 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  A synovial sarcoma of the left lateral calf was 
surgically removed prior to the veteran's period of active 
military service.

2.  The appellant's preexisting residuals of a left leg tumor 
clearly did not increase in severity beyond its natural 
progress during any period of active military service.


CONCLUSION OF LAW

The veteran does not have residuals of a left leg tumor that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(24), 1110, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

It is neither claimed nor shown that a left leg tumor had its 
onset during active military service; the appellant's claim 
is based on a theory that his preexisting left leg tumor was 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

A review of the record reveals that, in November 1979, the 
appellant underwent removal of a soft tissue tumor of the 
fibular area of the left leg.  The post-operative diagnosis 
was probable lipoma.  In September 1984, he underwent 
exploration of the left common peroneal nerve and resection 
of a nerve sheath tumor.  

At a December 1, 1988 examination for the purpose of 
enlistment in the United States Marine Corps Reserves, the 
report of medical history does not include a history of 
tumors, hospitalizations, or operation in 1979 or 1984.  "No 
significant medical history" was noted.

Correspondence from a private physician, dated in 
December 1988, indicates that the appellant had returned with 
complaints of paresthesia with pressure along the midpoint of 
the left lateral leg incision where this physician had 
previously removed a neurilemmoma involving the bifurcation 
of the deep and superficial peroneal nerves.  The physician 
noted that the tumor was benign histologically.  A small pea-
size lump underneath the incision was noted.  The physician 
opined that the appellant may have had a small recurrence or, 
more likely, a subcutaneous neuroma related to the sectioned 
particle that was bearing the original tumor.  

The appellant's service medical records, dated from February 
to June 1989, are negative for any references to the left 
leg.  

Correspondence from a private physician, dated in July 1990, 
indicates that the appellant had had a recurrence of the 
peroneal nerve schwannoma with progressive growth and 
increasing symptoms.  Other private treatment records show 
that, in mid-September 1990, the appellant underwent excision 
of the left peroneal neuroma.  "Spindle cell neoplasm, 
probable synovial sarcoma, left lateral leg," "synovial 
sarcoma involving scar and subcutaneous tissue," and 
"excision of mass, left leg" were diagnosed.  It was noted 
that slides from the two previous surgical procedures 
performed in November 1979 and September 1984 were compared 
with the present specimen, and revealed similar 
histopathological features.  

In late September 1990, a bone scan revealed an increased 
tracer accumulation in the left lateral calf soft tissues 
presumably in the area of the known tumor.  No skeletal 
abnormalities suggesting metastatic disease were noted.  A 
chest x-ray revealed no evidence of pulmonary parenchymal 
metastatic disease.  The impression was no active pulmonary 
disease.  A computed tomography (CT) scan revealed no 
pulmonary nodules were identified and no mediastinal 
lymphadenopathy.

A private consultation report, dated in October 1990, 
contains the appellant's history of having undergone 
resection of a left peroneal nerve schwannoma in 1979, and 
gross total resection of the lesion in 1984.  The appellant 
reported that he had had slow enlargement of the mass along 
the superior medial aspect of the incision.  It was noted 
that he had had a pea-size mass underneath the incision 
thought to be a subcutaneous neuroma in December 1989, a five 
by three centimeter (cm) mass just medial to the superior 
aspect of the left lateral leg incision in July 1990, and had 
had resection in September 1990 when the mass was six by five 
cm.  The surgeon reported that the final pathology report was 
spindle cell neoplasm or synovial sarcoma and that a review 
of previous specimens from 1979 and 1984 had shown similar 
histologic features.

The appellant's service medical records for his period of 
active duty from January to June 1991, show that a 
January 1991 annual certificate of physical condition 
indicates that he was status-post excision of a synovial 
sarcoma of left lateral calf in October 1990 with subsequent 
radiation therapy.  No physical restrictions were noted.  In 
February 1991, he was seen for complaints of left leg pain.  
He reported that he had had a tumor removed in September 
1990, and had had radiation therapy through December 1990.  
The appellant also reported that the leg had bothered him 
once in awhile, but had been worse since starting active 
duty.  Chest x-rays revealed no evidence of metastatic 
disease.  A CT scan was normal without evidence of 
metastasis.  The impression was myalgia secondary to overuse.  
In March 1991, the appellant was found physically qualified 
for separation from active duty.  In June 1991, the appellant 
reported that he had no medical problems that would interfere 
with drill performance. 

Correspondence from a private physician, dated in February 
1992, indicates that the appellant had a magnetic resonance 
imaging (MRI) of the left proximal tibial region due to 
continued pain over the operative site.  The physician 
reported that the MRI showed no evidence of tumor 
enhancement, and opined that the pain was related to nerve 
irritation from scar formation from the surgical procedure 
and from radiation therapy.

A private hospital record, dated in February 1995, indicates 
that the appellant had undergone above-the-knee amputation 
due to a principal diagnosis of recurrent synovial sarcoma of 
the left calf and a secondary diagnosis of questionable 
pulmonary metastases.

Private hospital records, dated in August 1995, indicate that 
the appellant had had a left above-the-knee amputation due to 
synovial sarcoma.  It was noted that, on routine follow-up 
treatment, he had a small nodule in the left lower lobe.  He 
underwent thoracotomy with a left medial biopsy and then left 
limited thoracotomy and breast resection of the left lower 
lobe.  The specimen showed synovial cells carcinoma.  
Metastasis of the sarcoma to left lower lobe, and status post 
left above-knee amputation due to synovial sarcoma were 
diagnosed.

At a November 1995 VA examination, the appellant gave a 
history of having had synovial cell sarcoma on the left lower 
extremity in 1991, and subsequent above-the-knee amputation, 
thoracotomy, and excision of metastatic lesion from the left 
lung.  Complaints included a painful left lower extremity and 
an inability to stand or walk for prolonged periods.  
Detailed physical examination findings were reported.  The 
assessments were synovial sarcoma of the left lower extremity 
status post above-the-knee amputation, and with metastasis to 
the left lung, status post thoracotomy, and resection of the 
lesion.

In response to the Board's remand in September 1997, the RO 
requested that a VA physician, who was well versed in tumors 
of the kind experienced by the appellant, provide an opinion 
as to whether any left leg tumor underwent a worsening during 
any period of service.  If so, the examiner was requested to 
state the medical probability that such a worsening was 
beyond the nature course or progress of the disease.

A VA report was prepared on December 8, 1997, based on a 
review of the claims file, but not on an examination of the 
appellant.  It was also noted that the examiner's credentials 
included Board Certification in Orthopedic Surgery, Chief of 
the Division of Musculoskeletal Oncology at a private 
hospital, and Chief of the Orthopedic Surgery Section at a VA 
Medical Center.  The examiner summarized the appellant's 
history of having had a pediatric soft tissue tumor in 1979, 
which was excised and deemed a benign nerve sheath tumor.  
Re-excision of the same tumor in 1984 was also thought at the 
time to be a benign nerve sheath tumor with involvement of 
the common peroneal nerve.  Excision in 1990 was interpreted 
as a synovial sarcoma with histopathology similar to prior 
excisions, and later followed by radiation therapy.  The 
examiner further reported that the claims file did not 
contain the medical record from the amputation, but 
acknowledged that the Board's September 1997 remand noted 
that it was done for recurrent synovial sarcoma of the left 
calf.  The examiner opined that it could be stated with 
complete medical confidence that this sarcoma neither 
recurred nor worsened at an accelerated rate because of the 
appellant's military service, and that there was no 
scientific or medical foundation for claiming that any 
military activities would speed the growth of this tumor.  
The examiner further opined that it could be stated 
unequivocally that the appellant's military service did not 
cause or exacerbate the malignancy in the leg, and that this 
malignancy clearly preexisted military service and should not 
be considered secondary to, or exacerbated by, military 
service.

At a December 9, 1997 VA examination, the examiner noted the 
appellant's history of synovial cell sarcoma that resulted in 
the need to amputate in 1995.  It was noted that the 
appellant did have an active malignant process in terms of 
the synovial cell carcinoma, which had documented metastases 
to the lungs.  Physical examination findings were noted.  
Metastatic synovial cell carcinoma was diagnosed.  The 
examiner opined that the natural progression and history of 
this disorder was for pulmonary metastases to be common and 
that it would be expected that this would be a natural 
progression of his disorder.

Correspondence from a private physician, dated in 
January 1998, indicates that the physician reviewed the 
appellant's medical record and was responding to a telephone 
conversation that same day.  The physician noted the 
appellant's history of a tumor involving the left calf in 
1979, removal of the tumor in 1984, second recurrence of the 
abnormality in 1990 which was removed but designated a 
synovial cell sarcoma, and a malignant tumor.  The 
appellant's history of radiation therapy in 1993, amputation, 
and subsequent development of pulmonary nodules indicative of 
advanced metastatic disease were also noted.  It was noted 
that a formal pathology report indicates that the disease 
transformed into a malignant neoplasm in 1990, and that 
certainly during the period of 1984 to 1990, there was 
evidence of malignant transformation.  The physician noted 
that whether the disease was indeed malignant in 1984 and 
called benign by the pathologist was not entirely clear.  The 
physician opined that it was possible that the lesion 
gradually evolved into a malignant neoplasm from the onset 
and it was indeed possible that the appellant may have had a 
malignancy during his time of service in the military.  The 
physician further opined that he did not think that any 
physical activity connected with service activity played any 
role in this malignant transformation, and that clearly, this 
was a biologic progress likely not to be influenced by 
external environmental factors.

In the appellant's case, it is clearly and unmistakably 
evident that the veteran had a tumor that required medical 
attention in 1979 and in 1984, and again in late 1988, prior 
to his documented active military service.  The various 
reports from private physicians show that this was the case 
and there is no evidence to suggest otherwise except for a 
negative December 1988 pre-entry examination by the service 
department.  Additionally, all references to pathological 
evaluations indicate that problems noted subsequently were 
histologically similar to those noted prior to the veteran's 
military service.  In light of the clear-cut explanation of 
the veteran's history in private records, including those 
obtained prior to any period of active military service, the 
Board finds that clear and unmistakable evidence exists to 
demonstrate that the veteran had a preexisting synovial 
sarcoma.  

The veteran maintains that his preexisting left leg tumor was 
aggravated by service.  Although service medical records show 
that, shortly after entering active duty in 1991, the veteran 
complained of left leg pain, the record does not support his 
vigorous contentions that his preexisting left leg disorder 
was aggravated by service.  There is nothing in the service 
medical records reflecting a worsening of any preexisting 
tumor.  Moreover, despite the appellant's contentions to the 
contrary, the evidence of record does not contain a medical 
opinion by a physician, either VA or private, indicating that 
the appellant's preexisting problem underwent a worsening 
during any period of service beyond the naturally expected 
course or progress of the disease.  In fact, VA opinions in 
December 1997 and a private opinion in January 1998 are 
against the veteran's claim as these opinions clearly 
indicate that a left leg tumor did not worsen in service 
beyond the natural course or progress of the disease.  The 
Board gives significant weight to the VA examiner's opinions, 
primarily because of their review of the record.  Indeed, 
this evidence is compelling to the point that the Board 
concludes that clear and unmistakable evidence exists to 
rebut the presumption of aggravation.  All the evidence, 
including the aforementioned opinions and the indications 
that pathological studies showed the same histologic process, 
strongly supports a conclusion that any worsening or progress 
of the tumor during any period of active military service was 
part of a naturally expected course.  Although there is some 
suggestion that there may have been a mistake in diagnosis in 
about 1984 when it was concluded that the tumor was not a 
malignant one, the evidence indicates that, during the period 
from 1984 to 1990 there was evidence of malignant 
transformation which was unrelated to military service and 
which was an unfortunate, but expected natural progression.  
Because there is clear and unmistakable medical evidence that 
any progression during military service was part of the 
natural progress of the disease, the Board finds that a grant 
of service connection is not warranted.  

While the appellant is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since before military service, there is no 
indication that he is competent to render an opinion on the 
disease's etiology or progression.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application, and service connection must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left leg tumor is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

